UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AHMED TAHER, et al., :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 06-1684 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                          ORDER

     A Status Conference was held in this case on May 5, 2009,

which   took    place    on        the    record    and     via    telephone.   Upon

consideration of Petitioner’s Emergency Motion to Compel Additional

Medical Records [Dkt. No. 159], the Government’s Opposition [Dkt.

No. 161], Petitioner’s Reply [Dkt. No. 164], representations of the

parties, and the entire record herein, it is hereby

     ORDERED,     that     Petitioner’s           request    is    denied   without

prejudice.     First, Petitioner has represented to the Court that he

would need no further discovery in order to proceed with the

Summary Judgment phase of this litigation.                  Second, the nature of

evidence being requested indicates very clearly, based on all

representations     made      to    the    Court,    that    any    arguments   that

Petitioner would make based on such evidence would be disputed by

the Government. Thus, the provision of such discovery would not

support Petitioner’s position for Summary Judgment.                    Finally, the

Petitioner is able, at some future point, and if appropriate, to
file a motion under § I.E.2 of the Case Management Order for future

discovery, but his request at this point is not timely.




                                        /s/
May 5, 2009                            Gladys Kessler
                                       United States District Judge



Copies to:    Attorneys of Record via ECF




                                 -2-